            Case 1:20-cv-04653-ER Document 37 Filed 08/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

PAMELA GELLER,

                                   Plaintiff,

                 -against-                                             Case No. 20 Civ. 4653 (ER)

ANDREW CUOMO, in his official capacity as Governor
of the State of New York; BILL DE BLASIO,                              STIPULATION AND
individually and in his official capacity as Mayor, City of            [PROPOSED] ORDER STAYING
New York; and DERMOT SHEA, individually and in his                     PROCEEDINGS PENDING
Official capacity as the Police Commissioner, City of                  INTERLOCUTORY APPEAL
New York,

                                    Defendants.
-------------------------------------------------------------------X


      WHEREAS the Court denied the Plaintiff’s motion for a preliminary injunction by
Opinion and Order dated August 3, 2020, see Dkt. No. 32 (“August 3 Order”);

        WHEREAS the Plaintiff has appealed that decision to the United States Court of Appeals
for the Second Circuit, see Dkt. No. 33; and

       WHEREAS all parties desire to avoid the complications inherent in litigating one case in
two forums, and to conserve judicial resources;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among
the undersigned counsel for the parties, that:

    1. This action is stayed pending the resolution of all appeals of the Court’s August 3 Order;

    2. Defendants’ answers or responsive motions shall be due thirty days after the Second
       Circuit issues its mandate or, in the event that a party seeks further review from the
       Supreme Court, thirty days after the Supreme Court’s ruling or denial of certiorari; and

    3. This stipulation may be executed in counterparts, and a facsimile or email signature on
       this stipulation shall be treated as an original.
         Case 1:20-cv-04653-ER Document 37 Filed 08/07/20 Page 2 of 3




Dated: August 7, 2020



AMERICAN FREEDOM LAW CENTER                     LETITIA JAMES
Attorney for Plaintiff Pamela Geller            Attorney General
                                                State of New York
                                                Attorney for Governor Cuomo
By:    /s/ David Yerushalmi
      David Yerushalmi, Esq.
      383 Kingston Avenue, Suite 103            By:    /s/ James M. Thompson
      Brooklyn, NY 11216                              Andrew Amer
      (646) 262-0500                                  Special Litigation Counsel
      dyerushalmi@aflc.us                             James M. Thompson
                                                      Assistant Attorney General
      Robert J. Muise, Esq.                           28 Liberty Street
      PO Box 131098                                   New York, New York 10005
      Ann Arbor, MI 48113                             (212) 416-6556
      (734) 635-3756                                  andrew.amer@ag.ny.gov
      rmuise@americanfreedomlawcenter.org             james.thompson@ag.ny.gov


                                                JAMES JOHNSON
                                                Corporation Counsel
                                                City of New York
                                                Attorney for Mayor De Blasio and
                                                Commissioner Shea


                                                By:    /s/ Aimee K. Lulich
                                                      Aimee K. Lulich
                                                      Assistant Corporation Counsel
                                                      Glenne E. Fucci
                                                      Assistant Corporation Counsel
                                                      100 Church Street
                                                      New York, New York 10007
                                                      (212) 356-2369
                                                      alulich@law.nyc.gov
                                                      gfucci@law.nyc.gov




                                            2
        Case 1:20-cv-04653-ER Document 37 Filed 08/07/20 Page 3 of 3




SO ORDERED:



  The Honorable Edgardo Ramos
   United States District Judge




                                     3
